Name: 86/448/EEC: Commission Decision of 4 September 1986 on certain protective measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-09-11

 Avis juridique important|31986D044886/448/EEC: Commission Decision of 4 September 1986 on certain protective measures against foot-and-mouth disease in Italy Official Journal L 259 , 11/09/1986 P. 0034*****COMMISSION DECISION of 4 September 1986 on certain protective measures against foot-and-mouth disease in Italy (86/448/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3), as last amended by Regulation (EEC) No 3768/85, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as last amended by Regulation (EEC) No 3768/85, and in particular Article 7 thereof, Whereas the outbreak of foot-and-mouth disease which has occurred in Italy is continuing; whereas this epidemic is such as to constitute a danger to the livestock of other Member States owing to the large volume of trade in both animals and fresh meat and certain meat-based products; Whereas, in reaction to the outbreak of foot-and-mouth disease, the Commission has adopted various Decisions, in particular Decision 85/632/EEC of 18 December 1985 on certain protective measures against foot-and-mouth disease in Italy (5); whereas the Commission has adopted various amendments to its Decision 85/632/EEC so as to alter the parts of the territory of Italy subject to restrictions on trade, the last such amendment being contained in Decision 86/370/EEC (6); Whereas, owing to the number of amendments made to Decision 85/632/EEC, a new Decision should now be drawn up; Whereas the danger of transmission of the disease in trade is greater from live animals and bone-in meat and offal owing to the greater persistence of the foot-and-mouth virus; Whereas in those sectors which are particularly threatened the scope of the restrictive measures should be adjusted to take account of the development of the disease and the measures applied locally by the Italian authorities; Whereas the said measures must be applied automatically upon an outbreak of the disease; whereas the said measures must be lifted likewise automatically once the absence of the disease has been recorded for a sufficiently long period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the introduction onto their territory of live animals of the bovine and porcine species from Italy. Article 2 1. Member States shall prohibit the introduction onto their territory of fresh offal and meat from animals of the bovine, porcine, ovine and caprine species from Italy obtained from the third day following notification of this Decision with the exception of de-boned meat the main accessible lymph glands of which have been removed. 2. Without prejudice to the maintenance of the prohibitions on the introduction onto their territory of fresh meat obtained from animals of the bovine, porcine, ovine and caprine species laid down in the previous decisions applicable for the period 1 November 1984 to 7 September 1986, Member States shall prohibit the introduction onto their territory of fresh de-boned meat obtained from animals of the bovine, porcine, ovine and caprine species in local health units in which foot-and-mouth disease has been detected and local health units which share a boundary with those in which foot-and-mouth disease has been detected as well as of fresh de-boned meat obtained from animals of the bovine, porcine, ovine and caprine species originating in the said local health units but slaughtered in other parts of the territory of Italy. 3. The prohibition provided for in paragraph 2 shall be lifted for meat from local health units in which no cases of foot-and-mouth disease have been recorded for at least three months and from local health units which share a boundary with those in which no cases of foot-and-mouth disease have been recorded for at least three months as well as for meat obtained from animals originating in the said local health units but slaughtered in other parts of the territory of Italy. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in fresh meat (1) and accompanying fresh meat consigned from Italy shall bear the following words: 'meat complying with the Commission Decision of 4 September 1986'. Article 3 1. Member States shall prohibit the introduction onto their territory of meat products other than those which have undergone one of the forms of treatment laid down in Article 4 (1) of Decision 80/215/EEC from local health units in which foot-and-mouth disease has been detected and local health units which share a boundary with those in which foot-and-mouth disease has been detected or which has been prepared using meat obtained from animals originating in the said local health units but slaughtered in other parts of the territory of Italy. 2. The prohibition provided for in paragraph 1 shall be lifted for meat products consigned from local health units in which no cases of foot-and-mouth disease have been recorded for at least three months and from local health units which share a boundary with those in which no cases of foot-and-mouth disease have been recorded for at least three months as well as for those which have been prepared using meat obtained from animals originating in the said local health units but slaughtered in other parts of the territory of Italy. 3. The health certificate which under Council Directive 77/99/EEC of 21 December 1976 on animal health problems affecting intra-Community trade in meat products (2) is required to accompany the products shall, in the case of the meat products referred to in paragraph 1 and consigned from Italy bear the following words: 'Products complying with the Commission Decision of 4 September 1986'. Article 4 Member States shall take steps to ensure that the vehicles that have been used to transport live animals from Italy are disinfected before entering the territory of another Member State and shall furnish proof of such disinfection. Article 5 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 6 The Commission shall monitor the situation and shall, if necessary, amend this Decision accordingly. Article 7 Decision 85/632/EEC shall be repealed three days after notification of the present Decision. Article 8 This Decision is adressed to the Member States. Done at Brussels, 4 September 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 379, 31. 12. 1985, p. 38. (6) OJ No L 223, 9. 8. 1986, p. 38. (1) OJ No 121, 29. 7. 1967, p. 2012/64. (2) OJ No L 26, 31. 1. 1977, p. 85.